Per Curiam.
This was an action of deceit in that the defendant persuaded the plaintiff to buy an automobile on the representation that it was a 1924 model, when, in fact, it was a 1923 model. The plaintiff sued for and recovered the difference in value. The trial was before the judge without jury, and the defendant rested on the plaintiffs’ evidence.
It is settled in this class of cases that where there is any evidence to support the finding of the trial judge, this court will not interfere with that finding. The question, therefore, is whether there was any evidence to support the finding of deceit. It is, of course, true as noted by the trial judge that the plaintiff before purchasing the automobile was warned by her brother-in-law that the car was not a 1924 car, but, as the judge also points out, the plaintiff chose to rely rather on the representations made by the defendant than on the warning from her- brother-in-law. Hence, this is not a ease *1080of the plaintiff’s not relying on the representations and buying thereafter as a result of an independent investigation. If it were such a case, there should not be a recovery; but the finding of the trial judge is express that she bought because, and only because, of what the defendant told her. The fact that another theory of the case is open on the evidence cannot make any difference in the result.
The rule to show cause is discharged.